Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 1 of 14 PageID #:
                                     1101
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 2 of 14 PageID #:
                                     1102
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 3 of 14 PageID #:
                                     1103
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 4 of 14 PageID #:
                                     1104
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 5 of 14 PageID #:
                                     1105
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 6 of 14 PageID #:
                                     1106
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 7 of 14 PageID #:
                                     1107
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 8 of 14 PageID #:
                                     1108
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 9 of 14 PageID #:
                                     1109
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 10 of 14 PageID #:
                                     1110
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 11 of 14 PageID #:
                                     1111
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 12 of 14 PageID #:
                                     1112
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 13 of 14 PageID #:
                                     1113
Case 1:17-cv-00052-IMK-MJA Document 114-12 Filed 07/08/19 Page 14 of 14 PageID #:
                                     1114
